DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on October 30, 2018 for the patent application 16/088,005 originally filed on September 24, 2018 (effective filing date February 21, 2019). Claims 1, 3-7, 9, 10, and 14 are amended. Claim 1 is independent. Claims 1-14 remain pending.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The Preliminary Amendment filed October 30, 2018 inserts a “cross-reference to related applications” section into the specification. The amendment to the specification is acknowledged and accepted by the examiner.

Information Disclosure Statement
The Information Disclosure Statement filed on September 24, 2018 has been considered. An initialed copy of the Form 1449 is enclosed herewith. Note that foreign patent documents cite numbers 1 and 2 were not considered because no English translation was provided.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on September 24, 2018. This application is a 371 of PCT/EP2017/056921, filed March 23, 2017. This application claims foreign priority of FR1652541, filed March 24, 2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Specifically, claim 1 recites “Determining an actual movement of the individual with processing means of the mobile terminal,” which is equivalent to, in other words, “Processing means (of the mobile terminal) for determining an actual movement of the individual.” The instant disclosure discloses “a processor” as an example of a “processing means.”

Claim Objections
Claims 10-13 are objected to because of the following informalities: missing conjunction. 
In claim 10, line 8, “velocities along the three orthogonal axes,” should be corrected to –velocities along the three orthogonal axes, and–.” Appropriate correction is required. Claims 11-13 are also objected to based on their dependencies to objected claim 10.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the multi-task paradigm.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the evaluation step.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the sub-steps.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the terminal.” The limitation “a mobile terminal,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis the mobile terminal”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the said information.” The limitation “visual and/or audio and/or touch-sensitive information,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the [[said]] visual and/or audio and/or touch-sensitive information”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “instructions.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the instructions”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1, and substantially similar limitations in claims 2, 5, and 6, recites the limitation “the primary task.” The limitation “at least one primary task,” is originally introduced in claims 1, 2, 5, or 6. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the at least one primary task”); or (2) are intended to be new limitations which ambiguously conflict with the previous Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1, and substantially similar limitations in claims 3 and 12, recites the limitation “the measured first data values.” The limitation “a plurality of first data values,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the  plurality of first data values”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1, 3, and 12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1. Claim 13 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 12.
Claim 1, and substantially similar limitations in claims 2-5, 7, and 8 recites the limitation “the secondary task.” The limitation “at least one secondary task,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the at least one secondary task”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1-5, 7, and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 7.
Claim 1 recites the limitation “a secondary task.” The limitation “at least one secondary task,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following [[a]] the at least one secondary task”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the simultaneous execution.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the effect (beneficial or negative).” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the control mechanisms.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “an attention sharing strategy.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the attention sharing strategy”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as Claims 2-14 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 2 recites the limitation “the moment of generation.” The limitation is not previously introduced in claims 1 or 2. As such, the limitation lacks antecedent basis. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, and substantially similar limitations in claims 4 and 5, recites the limitation “third performance ratings.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the third performance ratings”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 3-5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “various positions.” The limitation is originally introduced earlier in claim 4. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the various positions”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 4. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6, and a substantially similar limitation in claim 9, recites the limitation “first performance ratings.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the first performance ratings”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. 
Claim 7, and a substantially similar limitation in claim 8, recites the limitation “second performance ratings.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the second performance ratings”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 7 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 8 are also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 7.
Claim 7 recites the limitation “the collected second data values.” The limitation “second data values,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 8 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 7.
Claim 8 recites the limitation “a sub-step.” The limitation is originally introduced in claim 7. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the sub-step”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 7. Therefore, claim 8 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “each measured first data value.” The limitation “a plurality of first data values,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “each of the  plurality of first data values”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 9 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, and substantially similar limitations in claims 11 and 12, recites the limitation “the sub-step.” The limitation is not previously introduced in claims 1, 10, 11, or 12. As such, the limitation lacks antecedent basis. Therefore, claims 10-12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11-13 are also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 10. Claims 12 and 13 are also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 11. Claim 13 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 12.
Claim 10 recites the limitation “a plurality of first data values.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the plurality of first data values”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 10.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See at least one linear acceleration with the accelerometer,” and the claim also recites “and preferably three linear accelerations along three orthogonal axes,” which is the narrower statement of the range/limitation. Claim 10 also recites the broad recitation “at least one angular velocity with the gyroscope,” and the claim also recites “and preferably three angular velocities along three orthogonal axes,” which is the narrower statement of the range/limitation. Claim 10 further recites the broad recitation “at least one magnetic field with the magnetometer,” and the claim also recites “and preferably three magnetic fields along three orthogonal axes,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Further, as stated in the claims, preferences may lead to confusion over the intended scope of a claim. Claims 11-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 10.
Claim 11, and a substantially similar limitation in claim 12, recites the limitation “an actual movement.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the actual movement”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 11 and 12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 12 and 13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11. Claim 13 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 12.
Claim 11, and substantially similar limitations in claim 13, recites the limitation “the estimation.” The limitation is not previously introduced in claims 1, 10, 11, 12, or 13. As such, the limitation lacks antecedent basis. Therefore, claims 11 and 13 are rejected under 35 U.S.C. § 112(b), as Claims 12-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 11.
Claim 14 recites the limitation “a computer.” The limitation is originally introduced earlier in claim 14. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the computer”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 14. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process) and claim 14 is directed to “a computer program product” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “estimating attentional costs,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or 
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “a) Evaluation of first performance ratings of the individual during the execution of at least one primary task, the evaluation step including the sub-steps consisting in: Generating a first type of visual and/or audio and/or touch-sensitive information, the said information including instructions relating to the primary task to be carried out, Measuring a plurality of first data values during the execution of the primary task, Determining an actual movement of the individual, the actual movement being determined based on the measured first data values during the execution of the primary task, b) Evaluation of second performance ratings of the individual during the execution of at least one secondary task, the evaluation step including the sub-steps consisting in: Generating a second type of visual and/or audio and/or touch-sensitive information, the said information including instructions relating to the secondary task to be carried out, Collecting second data values representing the response of the individual during the execution of the secondary task, c) Evaluation of third performance ratings of the individual during the simultaneous execution of the primary task and of the secondary task, the evaluation step including the sub-steps consisting in: Generating a third type of visual and/or audio and/or touch-sensitive information, the said information including instructions relating to the simultaneous execution of the primary and secondary tasks, Measuring third data values relating to the execution of the primary and secondary tasks, d) Comparison of the first, second and third performance ratings evaluated during the steps a) to c): for estimating the attentional demand required for the execution of the primary task and/or for estimating the effect (beneficial or negative) of a secondary task on the control mechanisms involved in the execution of the primary task and/or for estimating an attention sharing strategy developed by the individual.” 
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “processing means” and “a mobile terminal,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “estimating attentional costs,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. e.g., “processing means” and “a mobile terminal,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-14 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Dependent claims 10-13 includes additional elements “a magnetometer,” “an accelerometer,” and “a gyroscope,” but they do not amount to significantly more than the judicial exception because they are all generic, well-known, and conventional computing elements, and Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the As such, dependent claims 2-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 recites “[a] computer program product comprising a program code recorded on a data medium readable by a computer.” The “data medium” is not explicitly defined in the instant disclosure, and can only be of a non-transitory embodiment. Though one of ordinary skill in the art would recognize that this limitation includes elements such as a hard-drive, the limitation also encompasses transitory elements such as data signals and carrier waves, which are non-statutory per se. As the broadest reasonable interpretation of the claim includes non-statutory embodiments, the claim is rejected as being non-statutory subject matter. As such, claim 14 is not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlig et al. (hereinafter “Uhlig,” US 2015/0038803).
Regarding claim 1 (Currently Amended), Uhlig discloses a method for estimating an attentional demand or cost associated with the execution of a task or of an attention sharing strategy developed by A portable and cost-effective method and system for evaluating a subject's concussion symptoms, testing their cognitive and motor abilities, and evaluating those abilities when performed concurrently.”; also Uhlig [0077], “software resident on the computer (110) will calculate the person's cognitive test score”; also Uhlig Fig. 17, showing computer 110 as a mobile terminal), characterized in that it comprises the following steps:
a) Evaluation of first performance ratings of the individual during the execution of at least one primary task (Uhlig [0083], “The system measures and records a plurality of inertial motion data while the subject (a person) (102) executes a plurality of physical tasks”), the evaluation step including the sub-steps consisting in: 
Generating a first type of visual and/or audio and/or touch-sensitive information on the terminal, the said information including instructions relating to the primary task to be carried out (Uhlig [0091], “While wearing an IMU connected to a mobile computer, subjects will be asked to perform certain tasks which test their postural stability under varying conditions and in accordance with a specific sequence of events,” the physical tasks the subject is asked to perform are primary tasks), 
Measuring a plurality of first data values during the execution of the primary task (Uhlig [0103], “The 3-dimensional motion data from each subject-performed task will be collected for further analysis, including a range of postural stability measures, a sensory adaptability analysis, a sensory integration analysis, an analysis of anterior/posterior, medio/lateral, and vertical motion, and a range of other frequency and amplitude measures,” the data from the movements are collected and stored), 
Determining an actual movement of the individual with processing means of the mobile terminal, the actual movement being determined based on the measured first data values during the execution of the primary task (Uhlig [0104], “Included in the preferred embodiment of the analysis methodology is (i) an assessment of the validity of subject's test data (i.e. did the subject attempt to perform the test to the best of their abilities or did they try to manipulate their motion),” the movement of the individual is determined), 
b) Evaluation of second performance ratings of the individual during the execution of at least one secondary task (Uhlig [0076], “The Mi Thinking component of the invention is a system used to evaluate elements of a person's cognitive abilities and changes in those cognitive abilities over time. The system administers and scores one or more neuropsychological tests,” the neuropsychological tests are secondary tasks), the evaluation step including the sub-steps consisting in: 
Generating a second type of visual and/or audio and/or touch-sensitive information on the terminal, the said information including instructions relating to the secondary task to be carried out (Uhlig [0077], “the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer”), 
Collecting second data values representing the response of the individual during the execution of the secondary task (Uhlig [0077], “software resident on the computer (110) will calculate the person's cognitive test score(s); cognitive test data will be transmitted to the Global Database (114); certain elements of the Global Database will be accessible by the computer for comparative analysis”), 
c) Evaluation of third performance ratings of the individual during the simultaneous execution of the primary task and of the secondary task (Uhlig [0195], “while wearing an IMU connected to a mobile computer, subjects will be asked to perform one or more tasks which test their postural stability while they are simultaneously engaged in the Cognitive Testing component of Mi Integrated Performance testing,” the postural stability test is the primary task; the cognitive test is the secondary task), the evaluation step including the sub-steps consisting in: 
Generating a third type of visual and/or audio and/or touch-sensitive information on the terminal, the said information including instructions relating to the simultaneous execution of the primary and secondary tasks (Uhlig [0179], “the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer while the subject is engaged in a physically challenging task such as TSEO (1700)”; see also Figure 17, showing a subject simultaneously executing primary and secondary tasks), 
Measuring third data values relating to the execution of the primary and secondary tasks (Uhlig [0179], “software resident on the computer (110) will calculate the person's cognitive test score(s); cognitive test data will be transmitted to the Global Database (114); certain elements of the Global Database will be accessible by the computer for comparative analysis”), 
d) Comparison of the first, second and third performance ratings evaluated during the steps a) to c): 
for estimating the attentional demand required for the execution of the primary task and/or for estimating the effect (beneficial or negative) of a secondary task on the control mechanisms involved in the execution of the primary task and/or for estimating an attention sharing strategy developed by the individual (Uhlig [0249], “the summary data is displayed on a four-sided, diamond-shaped graph (1900) where, for three of the measures (Mi Balance, Mi Thinking and Mi Integrated Performance)”; also Uhlig Figure 19, showing a comparison graph of the first [“Mi Balance”], second [“Mi Thinking”], and third [“Mi Integrated Performance”] performance ratings).
Regarding claim 2 (Original), Uhlig discloses that the secondary task consists in the execution of an action in response to at least one visual and/or audio and/or tactile stimulus, the moment of generation of each stimulus during the step c) depending on a position in the actual movement corresponding to the execution of the primary task (Uhlig [0178-0180], “the cognitive testing component of Mi Integrated Performance involves one or more tests or subsets of tests utilized in the Mi Thinking component of the invention… the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer while the subject is engaged in a physically challenging task such as TSEO (1700)… The objective methods used to score the test(s) will be dependent on the nature of the test(s), but will generally include one or more timed tasks and a may include other criteria”).
Regarding claim 4 (Currently Amended), Uhlig discloses that the step c) for evaluating third performance ratings comprises a sub-step consisting in: Detecting various positions in the actual movement based on measured first data values, Generating a stimulus for the execution of the secondary task at a given position, Repeating the generation of the stimulus for various positions of the actual movement (Uhlig [0178-0180], “the cognitive testing component of Mi Integrated Performance involves one or more tests or subsets of tests utilized in the Mi Thinking component of the invention… the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer while the subject is engaged in a physically challenging task such as TSEO (1700)… The objective methods used to score the test(s) will be dependent on the nature of the test(s), but will generally include one or more timed tasks and a may include other criteria”; also Uhlig [0092], “IMU data is collected while a subject performs eight motor tasks, each task having a specified duration,” the eight motor tasks represent various positions in the actual movement).
Regarding claim 5 (Currently Amended), Uhlig discloses that the step c) for evaluating third performance ratings comprises a sub-step consisting in: Detecting a particular event in the execution of the primary task based on measured first data values, Generating a stimulus for the execution of the secondary task upon a given event, Repeating the generation of the stimulus for various events of the primary task (Uhlig [0223-0224], “For each motor task associated with a specific subject (person), we screen the postural stability scores for possible test manipulation by the subject:… Based on the selected peer group curve, the ordinal values assigned to each of the Amplitude Measure, the Frequency Measure and the Combined Measure are evaluated for possible test manipulation by the subject; motor task scores below a threshold level will require that the subject (if otherwise healthy) retake the test,” the test is re-administered if possible test manipulation in the primary task is detected).
Regarding claim 6 (Currently Amended), Uhlig discloses that the step a) for evaluating first performance ratings comprises a sub-step consisting in adjusting a level of difficulty of the primary task as a function of a score determined in association with the execution of the primary task (Uhlig [0224-0225], “For each motor task associated with a specific subject (person), we screen the postural stability scores for possible stability risks:… Based on the selected peer group curve, the ordinal values assigned to each of the Amplitude Measure, the Frequency Measure and the Combined Measure are evaluated for possible stability risks associated with more difficult motor tests; test scores below a threshold level will require the approval by the test administrator before the subject attempts the next, more difficult motor task.”).
Regarding claim 7 (Currently Amended), Uhlig discloses that the step for evaluating second performance ratings comprises a sub-step consisting in comparing the collected second data values with a response model for determining a score associated with the execution of the secondary task (Uhlig [0183], “Based on the selected peer group curve, an ordinal value is assigned to each of the scoring criteria values for each cognitive test associated with a specific subject. Each such ordinal value will also be assigned an interval value”).
Regarding claim 9 (Currently Amended), Uhlig discloses that the step a) for evaluating first performance ratings comprises a sub-step consisting in comparing each measured first data value with at least one theoretical data value, so as to obtain a plurality of differences in correspondence representative of variations over time between the actual movement of the individual and a desired movement that the individual should have made (Uhlig [0136-0137], “Using the per-test ordinal and interval values assigned above, a weighted average composite balance score is calculated for each of the Amplitude Measures, the Frequency Measures and the Combined Measures. In the preferred embodiment, the weighting of each test is equal… In cases where a person is periodically retested, a pre-injury Mi Balance composite stability "baseline" is calculated as the subject's best composite stability test score,” the stability baseline is a theoretical data value for comparing with the first performance ratings).
Regarding claim 10 (Currently Amended), Uhlig discloses that the mobile terminal comprises three sensors consisting of a magnetometer, an accelerometer and a gyroscope, the sub-step for measuring a plurality of first data values consisting in measuring: at least one linear acceleration with the accelerometer, and preferably three linear accelerations along three orthogonal axes, at least one angular velocity with the gyroscope, and preferably three angular velocities along the three orthogonal axes, at least one magnetic field with the magnetometer, and preferably three magnetic fields along the three orthogonal axes (Uhlig [0189], “the IMU includes a tri-axial accelerometer (502), tri-axial gyroscope (504), tri-axial magnetometer (506)”).
Regarding claim 11 (Original), Uhlig discloses that the sub-step consisting in determining an actual movement comprises the estimation of an orientation vector of the mobile terminal based on the first data values coming from the measurements of the accelerometer, of the magnetometer and of the gyroscope (Uhlig [0197], “Prior to performing each motor task, a "tare function" is executed whereby the starting X, Y and Z axis orientation and location of the IMU device is fixed in space. IMU data for all subsequent observations are produced relative to that starting orientation and location. Motion in the X, Y and Z axis of the IMU corresponds to the subject's medio/lateral, anterior/posterior and vertical motion, respectively”).
Regarding claim 12 (Original), Uhlig discloses prior to the sub-step consisting in determining an actual movement, a sub-step consisting in filtering the measured first data values using a Kalman filter so as to eliminate interference due to the measurement noise and errors (Uhlig [0193], “The IMU samples certain data, preferably at over 1,000 Hz (702), before application of a Kalman filter (704); sensor data is available in excess of 240 Hz post-filter”).
Regarding claim 13 (Original), Uhlig discloses that the sub-step consisting in filtering the first data values comprises: the estimation of a first orientation vector based on the measurements from the accelerometer and from the magnetometer, the estimation of a second orientation vector based on the measurements of the gyroscope, the comparison of the estimated first and second orientation vectors and the use of their difference for updating the Kalman filter (Uhlig [0193-0194], “The IMU samples certain data, preferably at over 1,000 Hz (702), before application of a Kalman filter (704); sensor data is available in excess of 240 Hz post-filter and includes: a timestamp, Quaternion X ("QX"), Quaternion Y ("QY"), Quaternion Z ("QZ"), Quaternion W ("QW"), Acceleration X ("AX"), Acceleration Y ("AY"), Acceleration Z ("AZ"), Gyroscope X ("GX"), Gyroscope Y ("GY"), Gyroscope Z ("GZ"), Compass X ("CX"), Compass Y ("CY"), Compass Z ("CZ") (collectively, the "Processed Data")… The Processed Data is then transmitted (708) to the computer. For certain calculations, AX, AY and AZ are subject to additional filtering on the computer, resulting in AXF, AYF and AZF; in the preferred embodiment, this additional filtering consists of a first-order, low-pass Butterworth filter at 20 Hz”).
Regarding claim 14 (Currently Amended), Uhlig discloses a computer program product comprising a program code recorded on a data medium readable by a computer for executing the method as claimed in claim 1, when the computer program is applied to a computer in order to be executed (Uhlig [0072], “The Mi Symptoms component of the invention systematically collects and stores symptom data from potentially concussed or recovering persons using either a computer-based program or otherwise”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlig in view of Najafi et al. (hereinafter “Najafi,” US 2015/0332004).
Regarding claim 3 (Currently Amended), Uhlig does not explicitly teach that the step c) for evaluating third performance ratings comprises a sub-step consisting in: Detecting a cycle in the actual movement based on the measured first data values, and Generating a stimulus for the execution of the secondary task at a given moment in the cycle, Repeating the generation of the stimulus at each corresponding moment during successive cycles.
However, Najafi discloses that the step c) for evaluating third performance ratings comprises a sub-step consisting in: Detecting a cycle in the actual movement based on the measured first data values, and Generating a stimulus for the execution of the secondary task at a given moment in the cycle, Repeating the generation of the stimulus at each corresponding moment during successive cycles (Najafi [0010], “provide ways to identify frailty using, in one implementation, a combination of wearable sensors, a test protocol, and a movement quality assessment method. The systems and methods according to present principles may then be employed to compute markers (e.g., parameters) of frailty, which may include… muscle activation pattern in response to external load or external distraction, and the like. An exemplary method to score each measured parameter and to combine them to identify a continuous frailty score or an ordinal frailty status”; also Najafi [0080], “To identify frailty, changes in the pattern of MFCV during consecutive flexion-extension activities during a predefined interval, e.g., 20 seconds, may be estimated. This can be done in a number of ways, including by measuring the reduction in MFCV across multiple flexion cycles”).
Najafi is analogous to Uhlig, as both are drawn to the art of evaluating body movements. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Uhlig, to include that the step c) for evaluating third performance ratings comprises a sub-step consisting in: Detecting a cycle in the actual movement based on the measured first data values, and Generating a stimulus for the execution of the secondary task at a given moment in the cycle, Repeating the generation of the stimulus at each corresponding moment during successive cycles, as taught by Najafi, in order to diagnose, determine stage and severity, and monitor status of a physical condition (Najafi [0009]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlig in view of Johnstone et al. (hereinafter “Johnstone,” US 2012/0046569).
Regarding claim 8 (Original), Uhlig does not explicitly teach that the step b) for evaluating second performance ratings comprises a sub-step consisting in adjusting a level of difficulty of the secondary task as a function of the score determined in association with the execution of the secondary task.
However, Johnstone discloses that the step b) for evaluating second performance ratings comprises a sub-step consisting in adjusting a level of difficulty of the secondary task as a function of the Typically the cognitive task includes a number of difficulty levels, and wherein the method includes, in the processing system, selecting a difficulty level for the task at least partially in accordance with the score from a previous cognitive task... Typically the method includes, in the processing system, selecting a difficulty level for the cognitive task in accordance with a score indicative of a success measure of a previous cognitive task”).
Johnstone is analogous to Uhlig, as both are drawn to the art of cognitive testing. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Uhlig, to include that the step b) for evaluating second performance ratings comprises a sub-step consisting in adjusting a level of difficulty of the secondary task as a function of the score determined in association with the execution of the secondary task, as taught by Johnstone, in order to ensure that the user is mentally taxed in performing the task (Johnstone [0094]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walker (US 4,028,819) Method for measuring tasks and means for generating coordinated audio-visual stimuli and error indicia for said secondary tasks
Hallowell et al. (US 2010/0092929) Cognitive and linguistic assessment using eye tracking
French (US 2017/0270818) Simulation creates a novel dual task paradigm (“divided attention”) with enhanced fidelity with dynamic environments for injury reduction, performance enhancement, and rehabilitation

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                       

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715